Exhibit 99.1 Editorial Contact: Investor Relations Contact: Thomas Stites Simon Biddiscombe Mindspeed Technologies, Inc. Mindspeed Technologies, Inc. (949) 579-3650 (949) 579-6283 MINDSPEED® REPORTS FISCAL 2 Company Returns to Non-GAAP Operating Profitability on Schedule NEWPORT BEACH, Calif., July 23, 2007– Mindspeed Technologies, Inc. (NASDAQ: MSPD), a leading supplier of semiconductor solutions for network infrastructure applications, today announced revenues of $33.2 million for the third quarter of fiscal 2007, which ended June 30, 2007, an increase of 8 percent compared to $30.8 million for the second quarter of fiscal 2007 and down 7 percent from the $35.9 million reported for the third quarter of fiscal 2006. The company’s operating income on a non-GAAP basis was $300 thousand for the third fiscal quarter of 2007 compared to a non-GAAP operating loss of $4.1 million for the second fiscal quarter of 2007.Presented on a GAAP basis, the operating loss was $1.9 million compared to $7.3 million for the second quarter. The net loss for the third quarter of fiscal 2007 on a non-GAAP basis was $300 thousand, or $0.00 per share, compared to $4.4 million, or $0.04 per share, for the second fiscal quarter.Presented on a GAAP basis, the net loss was $2.5 million, or $0.02 per share, compared to $7.6 million, or $0.07 per share, for the second fiscal quarter.Reconciliations of the non-GAAP measures to GAAP measures are included in the accompanying financial data. Revenues from high-performance analog (HPA) products increased 15 percent sequentially, contributing 28 percent of total third quarter revenues.Revenues from multiservice access voice-over-IP (VoIP) solutions were approximately flat sequentially, contributing 28 percent of the total.Revenues from wide-area networking (WAN) communications products increased 10 percent sequentially, contributing the remaining 44 percent of third quarter revenues. -more- Mindspeed Reports Fiscal 2007 Third Quarter Results 2 “I am very proud of the efforts of the entire Mindspeed organization in returning our company to non-GAAP operating profitability, on schedule, in our third quarter of fiscal 2007,” said Raouf Halim, Mindspeed’s chief executive officer.“We delivered 8 percent sequential revenue growth and our non-GAAP gross margins returned to historical levels this past quarter.We also achieved our quarterly non-GAAP operating expense target of $22.5 million in the third quarter, a goal we established at the beginning of fiscal 2007. “Most important, based on the continued strength of our backlog and anticipated ordering trends, we expect to improve our non-GAAP operating profitability in the current fourth fiscal quarter,” Halim said. Outlook Mindspeed expects fourth fiscal quarter revenues to be flat to up 5 percent sequentially.The company expects fourth quarter non-GAAP gross margin and operating expenses to be approximately flat sequentially. Third Quarter Fiscal 2007 Conference Call Mindspeed will conduct a conference call to discuss its third quarter fiscal 2007 results this afternoon, Monday, July 23, 2007, at 2:00 p.m. PDT/5:00 p.m. EDT.To listen to the conference call via telephone, call 866-246-6203 (domestic) or 706-643-1612 (international); password: Mindspeed.To listen via the Internet, please visit the Investors section of Mindspeed's web site at www.mindspeed.com.Replay of the conference will be available via telephone two hours after it concludes for 30 days by calling 800-642-1687 (domestic) or 706-645-9291 (international); conference ID: 6843566.Replay will also be available on Mindspeed’s web site at www.mindspeed.com. About Mindspeed Technologies® Mindspeed Technologies, Inc. designs, develops and sells semiconductor networking solutions for communications applications in enterprise, access, metropolitan and wide-area networks. The company’s three key product families include high-performance analog transmission and switching solutions, multiservice access voice-over-IP processors designed to support voice and data services across wireline and wireless networks and WAN communication products such as T/E carrier transmission devices and ATM/MPLS network processors. -more- Mindspeed Reports Fiscal 2007 Third Quarter Results 3 Mindspeed’s products are used in a wide variety of network infrastructure equipment, including voice and media gateways, high-speed routers, switches, access multiplexers, cross-connect systems, add-drop multiplexers and digital loop carrier equipment. To learn more, visit us at www.mindspeed.com. SafeHarbor Statement This press release contains forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended.Such statements include the information under the heading “Outlook” and other information regarding the company’s expectations, goals or intentions, including, but not limited to, statements regarding trends and future performance of the company’s business units; the company’s ability to maintain or improve non-GAAP operating profitability; expected levels of operating expense; expected demand for the company’s products; backlog and expected ordering activity; and operating results for future periods.These forward-looking statements are based on management’s current expectations, estimates, forecasts and projections about the company and are subject to risks and uncertainties that could cause actual results and events to differ materially from those stated in the forward-looking statements.These risks and uncertainties include, but are not limited to: market demand for the company’s new and existing products and its ability to increase revenues; the company’s ability to maintain operating expenses within anticipated levels; the company’s ability to reduce its cash consumption; availability and terms of capital needed for the company’s business; constraints in the supply of wafers and other product components from the company’s third-party manufacturers; the company's ability to successfully and cost effectively establish and manage operations in foreign jurisdictions; the company’s ability to attract and retain qualified personnel; successful development and introduction of new products; the company’s ability to obtain design wins and develop revenues from them; pricing pressures and other competitive factors; order and shipment uncertainty; changes in customers’ inventory levels and inventory management practices; fluctuations in manufacturing yields; product defects; and intellectual property infringement claims by others and the ability to protect the company’s intellectual property.Risks and uncertainties that could cause the company’s actual results to differ from those set forth in any forward-looking statement are discussed in more detail under “Risk Factors”, “Business” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in the company’s Annual Report on Form 10-K for the year ended September 30, 2006, as well as similar disclosures in the company’s subsequent SEC filings.Forward-looking statements contained in this press release are made only as of the date hereof, and the company undertakes no obligation to update or revise the forward-looking statements, whether as a result of new information, future events or otherwise. -more- Mindspeed Reports Fiscal 2007 Third Quarter Results 4 MINDSPEED TECHNOLOGIES, INC. Consolidated Condensed Statements of Operations (unaudited, in thousands, except per share amounts) Three months ended Nine months ended June 30, Mar. 31, June 30, June 30, 2007 2007 2006 2007 2006 Net revenues $ 33,207 $ 30,758 $ 35,894 $ 94,122 $ 103,707 Cost of goods sold (a)(b) 10,522 10,817 11,195 32,016 31,898 Gross margin 22,685 19,941 24,699 62,106 71,809 Operating expenses: Research and development (a) 13,871 14,710 15,049 44,181 48,596 Selling, general and administrative (a) 10,835 11,279 11,807 32,907 35,305 Special charges (a) (c) (104 ) 1,237 1,053 4,728 2,234 Total operating expenses 24,602 27,226 27,909 81,816 86,135 Operating loss (1,917 ) (7,285 ) (3,210 ) (19,710 ) (14,326 ) Other income (expense), net (439 ) (239 ) (391 ) (1,290 ) (767 ) Loss before income taxes (2,356 ) (7,524 ) (3,601 ) (21,000 ) (15,093 ) Provision for income taxes 163 95 943 455 2,069 Net loss $ (2,519 ) $ (7,619 ) $ (4,544 ) $ (21,455 ) $ (17,162 ) Net loss per share, basic and diluted $ (0.02 ) $ (0.07 ) $ (0.04 ) $ (0.19 ) $ (0.16 ) Weighted-average number of shares used in per share computation 111,826 110,429 106,510 110,212 105,069 (a) Includes stock-based compensation expense and employer taxes on stock-based compensation. (b) Cost of goods sold includes the favorable effect of sales of certain inventories written down to a zero cost basis during fiscal 2001. The favorable effect of such sales, by quarter, was approximately $1.1 million (June 2007), $0.8 million (March 2007) and $1.1 million (June 2006). For the nine months ended June 30, 2007 and 2006, the favorable effect of such sales was $3.1 million and $3.9 million, respectively. (c) Special charges consists of restructuring charges. -more- Mindspeed Reports Fiscal 2007 Third Quarter Results 5 MINDSPEED TECHNOLOGIES, INC. Reconciliation of Non-GAAP Measures to GAAP Measures (unaudited, in thousands, except per share amounts) Three months ended Nine months ended June 30, Mar. 31, June 30, June 30, 2007 2007 2006 2007 2006 Reconciliation of Non-GAAP Gross Margin to GAAP Gross Margin Non-GAAP gross margin $ 22,804 $ 20,041 $ 24,818 $ 62,434 $ 72,120 Items excluded from non-GAAP gross margin: Stock-based compensation 118 97 110 307 285 Employer taxes on stock-based compensation 1 3 9 21 26 Gross margin $ 22,685 $ 19,941 $ 24,699 $ 62,106 $ 71,809 Reconciliation of Non-GAAP Research and Development Expenses to GAAP Research and Development Expenses Non-GAAP research and development expenses $ 13,044 $ 14,146 $ 14,238 $ 42,159 $ 46,438 Items excluded from non-GAAP research and development expenses: Stock-based compensation 816 515 785 1,910 2,083 Employer taxes on stock-based compensation 11 49 26 112 75 Research and development expenses $ 13,871 $ 14,710 $ 15,049 $ 44,181 $ 48,596 Reconciliation of Non-GAAP Selling, General and Administrative Expenses to GAAP Selling, General and Administrative Expenses Non-GAAP selling, general and administrative expenses $ 9,474 $ 9,971 $ 10,419 $ 29,361 $ 32,303 Items excluded from non-GAAP selling, general and administrative expenses: Stock-based compensation 1,351 1,272 1,335 3,396 2,851 Employer taxes on stock-based compensation 10 36 53 150 151 Selling, general and administrative expenses $ 10,835 $ 11,279 $ 11,807 $ 32,907 $ 35,305 Reconciliation of Non-GAAP Operating Loss to GAAP Operating Loss Non-GAAP operating (loss)/income $ 286 $ (4,076 ) $ 161 $ (9,086 ) $ (6,621 ) Items excluded from non-GAAP operating loss: Stock-based compensation 2,285 1,884 2,230 5,613 5,219 Employer taxes on stock-based compensation 22 88 88 283 252 Special charges (d) (104 ) 1,237 1,053 4,728 2,234 Operating loss $ (1,917 ) $ (7,285 ) $ (3,210 ) $ (19,710 ) $ (14,326 ) Reconciliation of Non-GAAP Net Loss to GAAP Net Loss Non-GAAP net loss $ (316 ) $ (4,410 ) $ (1,173 ) $ (10,831 ) $ (9,457 ) Items excluded from non-GAAP net loss: Stock-based compensation 2,285 1,884 2,230 5,613 5,219 Employer taxes on stock-based compensation 22 88 88 283 252 Special charges (d) (104 ) 1,237 1,053 4,728 2,234 Net loss $ (2,519 ) $ (7,619 ) $ (4,544 ) $ (21,455 ) $ (17,162 ) Reconciliation of Non-GAAP Net Loss Per Share to GAAP Net Loss Per Share Loss per share, basic and diluted: Non-GAAP net loss $ (0.00 ) $ (0.04 ) $ (0.01 ) $ (0.10 ) $ (0.09 ) Adjustments (0.02 ) (0.03 ) (0.03 ) (0.09 ) (0.07 ) Net loss $ (0.02 ) $ (0.07 ) $ (0.04 ) $ (0.19 ) $ (0.16 ) Reconciliation of Non-GAAP Cash Consumption to Net Increase (Decrease) in Cash and Cash Equivalents Cash consumption $ (2,741 ) $ (3,351 ) $ (3,350 ) $ (9,551 ) $ (12,203 ) Net sales (purchases) of marketable securities 4,500 1,918 9,272 5,031 17,263 Net increase (decrease) in cash and cash equivalents $ 1,759 $ (1,433 ) $ 5,922 $ (4,520 ) $ 5,060 (d) Special charges consists of restructuring charges. -more- Mindspeed Reports Fiscal 2007 Third Quarter Results 6 Non-GAAP Measures We provide non-GAAP measures as a supplement to financial results based on GAAP.A detailed reconciliation of the non-GAAP results to the most directly comparable GAAP measures is set forth above under the heading “Reconciliation of Non-GAAP Measures to GAAP Measures.”Investors are encouraged to review this reconciliation.We believe the presentation of non-GAAP measures provides investors with additional insight into underlying operating results and prospects for the future by excluding stock-based compensation, employer taxes on stock-based compensation and/or the effects of special charges such as restructuring charges.We have historically reported similar financial measures and believe that the inclusion of comparative numbers provides consistency in our financial reporting. We use non-GAAP gross margin, research and development expenses, selling, general and administrative expenses, operating loss, net loss, net loss per share and cash consumption internally to evaluate our operating performance and to determine certain components of management compensation.In addition, we use these non-GAAP measures for internal budgets and forecasts.We believe that these non-GAAP measures can be useful to investors in allowing for greater transparency with respect to supplemental information used by management in its financial and operational decision making. Non-GAAP gross margin excludes stock-based compensation expense and employer taxes on stock-based compensation.Non-GAAP research and development expenses, selling, general and administrative expenses, operating loss, net loss and net loss per share exclude stock-based compensation expense, employer taxes on stock-based compensation and special charges.Non-GAAP cash consumption is the net increase (decrease) in cash and cash equivalents excluding the sales and purchases of marketable securities. As a result of our adoption of SFAS 123R, “Share-Based Payment” in the first quarter of fiscal 2006, our GAAP statements of operations for periods in fiscal year 2006 include stock-based compensation expense.We believe that excluding stock-based compensation from non-GAAP measures facilitates a comparison of our results with prior periods and can enhance the understanding of our performance.We exclude employer taxes on stock-based compensation because we believe it provides a helpful perspective on our operating performance.We exclude special charges from non-GAAP measures because it includes restructuring charges and other significant discrete items that may not be indicative of our ongoing operations and economic performance.We provide cash consumption because we believe it is important for investors to understand changes in our total liquidity period to period. We do not provide forward-looking GAAP measures or a reconciliation of the forward-looking non-GAAP measures to GAAP measures because of our inability to project special charges and stock-based compensation related expenses. The non-GAAP financial measures we provide have certain limitations because they do not reflect all of the costs associated with the operation of our business as determined in accordance with GAAP.The non-GAAP measures are in addition to, and not a substitute for, or superior to, measures of financial performance prepared in accordance with GAAP and may be different from non-GAAP measures used by other companies.We endeavor to compensate for the limitations of these non-GAAP measures by providing GAAP financial statements, descriptions of the reconciling items and a reconciliation of the non-GAAP measures to the most directly comparable GAAP measures so that investors can appropriately incorporate the non-GAAP measures and their limitations into their analyses.For complete information on stock-based compensation and special charges, please see our financial statements and “Management’s Discussion and Analysis of Results of Operations and Financial Condition” that will be included in the periodic report we expect to file with the SEC with respect to the financial periods discussed herein. -more- Mindspeed Reports Fiscal 2007 Third Quarter Results 7 MINDSPEED TECHNOLOGIES, INC. Consolidated Condensed Balance Sheets (unaudited, in thousands) June 30, September 30, 2007 2006 ASSETS Current Assets Cash and cash equivalents $ 25,456 $ 29,976 Marketable securities 6,250 11,260 Receivables, net 15,390 14,786 Inventories 16,253 19,008 Other current assets 2,603 3,690 Total current assets 65,952 78,720 Property, plant and equipment, net 12,689 12,961 Other assets 4,742 4,861 Total assets $ 83,383 $ 96,542 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ 8,457 $ 10,639 Deferred revenue 3,720 5,047 Accrued compensation and benefits 6,397 5,038 Restructuring 2,447 1,667 Other current liabilities 4,241 5,449 Total current liabilities 25,262 27,840 Convertible senior notes 44,931 44,618 Other liabilities 569 608 Total liabilities 70,762 73,066 Stockholders' equity 12,621 23,476 Total liabilities and stockholders' equity $ 83,383 $ 96,542 -more- Mindspeed Reports Fiscal 2007 Third Quarter Results 8 MINDSPEED TECHNOLOGIES, INC. Consolidated Condensed Statements of Cash Flows (unaudited, in thousands) Nine months ended June 30, 2007 2006 Cash Flows From Operating Activities Net loss $ (21,455 ) $ (17,162 ) Adjustments required to reconcile net loss to net cash used in operating activities: Depreciation 3,893 5,241 Stock compensation 5,870 5,592 Inventory provisions (384 ) (612 ) Other non-cash items, net 444 341 Changes in assets and liabilities: Receivables (568 ) (1,143 ) Inventories 3,139 (8,919 ) Accounts payable (2,459 ) 1,519 Deferred revenue (1,327 ) 919 Accrued expenses and other current liabilities 1,854 (179 ) Other 1,558 42 Net cash used in operating activities (9,435 ) (14,361 ) Cash Flows From Investing Activities Capital expenditures (3,436 ) (2,999 ) Net sales of marketable securities 5,031 17,263 Net cashprovided by investing activities 1,595 14,264 Cash Flows From Financing Activities Exercise of options and warrants 3,320 5,157 Net cash provided by financing activities 3,320 5,157 Net increase (decrease) in cash and cash equivalents (4,520 ) 5,060 Cash and cash equivalents at beginning of period 29,976 15,335 Cash and cash equivalents at end of period $ 25,456 $ 20,395 -more- Mindspeed Reports Fiscal 2007 Third Quarter Results 9 MINDSPEED TECHNOLOGIES, INC. Selected Corporate Data (unaudited, in thousands) Three months ended Nine months ended June 30, Mar. 31, June 30, June 30, 2007 2007 2006 2007 2006 Gross margin % 68 % 65 % 69 % 66 % 69 % Cash provided by (used in): Operating activities $ (2,025 ) $ (4,658 ) $ (3,431 ) $ (9,435 ) $ (14,361 ) Investing activities 2,886 1,162 7,808 1,595 14,264 Financing activities 898 2,063 1,545 3,320 5,157 Net increase (decrease) in cash $ 1,759 $ (1,433 ) $ 5,922 $ (4,520 ) $ 5,060 Depreciation $ 1,304 $ 1,322 $ 1,467 $ 3,893 $ 5,241 Capital expenditures 1,891 756 1,464 3,713 2,999 Revenues by region: Americas $ 12,538 $ 11,359 $ 11,557 $ 33,916 $ 36,447 Europe 3,940 3,982 5,941 10,877 12,408 Asia-Pacific 16,729 15,417 18,396 49,329 54,852 $ 33,207 $ 30,758 $ 35,894 $ 94,122 $ 103,707 Revenues by product line: Multiservice access DSP products $ 9,241 $ 9,318 $ 8,896 $ 27,545 $ 28,733 High-performance analog products 9,408 8,158 11,925 27,360 31,935 WAN communications products 14,558 13,282 15,073 39,217 43,039 $ 33,207 $ 30,758 $ 35,894 $ 94,122 $ 103,707 ###
